EXHIBIT 10.1

 

PARAMETRIC TECHNOLOGY CORPORATION

 

2000 EQUITY INCENTIVE PLAN

 

1. Purpose.

 

The purpose of the Parametric Technology Corporation 2000 Equity Incentive Plan
(the “Plan”) is to attract and retain directors and key employees and
consultants of the Company and its Affiliates, to provide an incentive for them
to achieve performance goals, and to enable them to participate in the growth of
the Company by granting Awards with respect to the Company’s Common Stock.
Certain capitalized terms used herein are defined in Section 9 below.

 

2. Administration.

 

The Plan shall be administered by the Committee; provided, that the Board may in
any instance perform any of the functions of the Committee hereunder. The
Committee shall select the Participants to receive Awards and shall determine
the terms and conditions of the Awards. The Committee shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, and to interpret the provisions of the Plan. The Committee’s
decisions shall be final and binding. To the extent permitted by applicable law,
the Committee may delegate to one or more executive officers of the Company the
power to make Awards to Participants who are not Reporting Persons or Covered
Employees and all determinations under the Plan with respect thereto, provided
that the Committee shall fix the maximum amount of such Awards for all such
Participants and a maximum for any one Participant.

 

3. Eligibility.

 

All directors and all employees and consultants of the Company or any Affiliate
capable of contributing to the successful performance of the Company are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to persons eligible to receive such Options under the Code.

 

4. Stock Available for Awards.

 

(a) Amount. Subject to adjustment under subsection (b), Awards may be made under
the Plan for up to 11,500,000 shares of Common Stock, provided that no more than
10% of the maximum number of shares authorized from time to time to be issued
hereunder may be granted as Restricted Stock or unrestricted stock Awards for
consideration less than 100% of the Fair Market Value of the Common Stock on the
date of the respective grant. If any Award expires or is terminated unexercised
or is forfeited or settled in a manner that results in fewer shares outstanding
than were awarded, the shares subject to such Award, to the extent of such
expiration, termination, forfeiture or decrease, shall again be available for
award under the Plan. Common Stock issued through the assumption or substitution
of outstanding grants from an acquired company shall not reduce the shares
available for Awards under the Plan. Shares issued under the Plan may consist of
authorized but unissued shares or treasury shares.

 

(b) Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve



--------------------------------------------------------------------------------

the benefits intended to be provided by the Plan, then the Committee (subject in
the case of Incentive Stock Options to any limitation required under the Code)
shall equitably adjust any or all of (i) the number and kind of shares in
respect of which Awards may be made under the Plan, (ii) the number and kind of
shares subject to outstanding Awards and (iii) the exercise price with respect
to any of the foregoing, provided that the number of shares subject to any Award
shall always be a whole number, and if considered appropriate, the Committee may
make provision for a cash payment with respect to an outstanding Award.

 

(c) Limit on Individual Grants. The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that may be granted to any
Participant in the aggregate in any calendar year shall not exceed 2,000,000,
and the maximum number of shares of Common Stock that may be granted as
Restricted Stock or unrestricted stock Awards, with respect to which performance
goals apply under Section 7 below, to any Participant in the aggregate in any
calendar year shall not exceed 500,000, subject to adjustment under subsection
(b).

 

5. Stock Options.

 

(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options”) and (ii) not intended to
comply with such requirements (“Nonstatutory Stock Options”). The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant, provided that a Nonstatutory Stock Option
granted to a new employee or consultant in connection with the hiring of such
person may have a lower exercise price so long as it is not less than 100% of
Fair Market Value on the date the person accepts the Company’s offer of
employment or the date employment commences, whichever is lower. No Options may
be granted hereunder more than ten years after the effective date of the Plan.

 

(b) Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

 

(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Committee at or after the grant of the Option, by delivery of shares of
Common Stock owned by the optionee valued at their Fair Market Value on the date
of delivery, or such other lawful consideration, including a payment commitment
of a financial or brokerage institution, as the Committee may determine.

 

6. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”). The Committee shall
determine at the time of grant or thereafter whether SARs are settled in cash,
Common Stock or other securities of the Company, Awards or other property, and
may define the manner of determining the excess in value of the shares of Common
Stock.



--------------------------------------------------------------------------------

(b) Exercise Price. The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined. An SAR may not have
an exercise price less than 100% of the Fair Market Value of the Common Stock on
the date of the grant, provided that such an SAR granted to a new employee or
consultant in connection with the hiring of such person may have a lower
exercise price so long as it is not less than 100% of Fair Market Value on the
date the person accepts the Company’s offer of employment or the date employment
commences, whichever is lower.

 

7. Stock Awards.

 

(a) Grant of Restricted or Unrestricted Stock Awards. The Committee may grant
shares of Common Stock subject to forfeiture (“Restricted Stock”) and determine
the duration of the period (the “Restricted Period”) during which, and the
conditions under which, the shares may be forfeited to the Company and the other
terms and conditions of such Awards. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary. The Committee also may make Awards of
shares of Common Stock that are not subject to restrictions or forfeiture, on
such terms and conditions as the Committee may determine from time to time.

 

(b) Performance Goals. The Committee may establish performance goals for the
granting of Restricted Stock or unrestricted stock Awards or the lapse of risk
of forfeiture of Restricted Stock. Such performance goals may be based on
earnings per share, revenues, sales or expense targets of the Company or any
subsidiary, division or product line thereof, stock price, or such other
business criteria as the Committee may determine. Shares of Restricted Stock or
unrestricted stock may be issued for no cash consideration, such minimum
consideration as may be required by applicable law or such other consideration
as the Committee may determine.

 

8. General Provisions Applicable to Awards.

 

(a) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant specifying
the terms and conditions thereof and containing such other terms and conditions
not inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

 

(b) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

 

(c) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.



--------------------------------------------------------------------------------

(d) Termination of Service. The Committee shall determine the effect on an Award
of the disability, death, retirement or other termination of service of a
Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

 

(e) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take one or more of the following actions: (i) provide
for the acceleration of any time period relating to the exercise or payment of
the Award, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the change in control, (iii) adjust the terms of the Award in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) make such other provision as the Committee may consider equitable to
Participants and in the best interests of the Company.

 

(f) Transferability. In the discretion of the Committee, any Award may be made
transferable upon such terms and conditions and to such extent as the Committee
determines, provided that Incentive Stock Options may be transferable only to
the extent permitted by the Code. The Committee may in its discretion waive any
restriction on transferability.

 

(g) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant hereunder or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of retention or delivery.

 

(h) Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.

 

(i) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required (a) if such action would
terminate, or reduce the number of shares issuable under, an Option, unless any
time period relating to the exercise of such Option or the eliminated portion,
as the case may be, is accelerated before such termination or reduction, in
which case the Committee may provide for the Participant to receive cash or
other property equal to the net value that would be received upon exercise of
the terminated Option or the eliminated portion, as the case may be, and (b) in
any other case, unless the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. The Committee shall not, without further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
to reduce the exercise price. Furthermore, no Option shall be canceled and
replaced with Options having a lower exercise price without approval of the
stockholders of the Company.



--------------------------------------------------------------------------------

9. Certain Definitions.

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

 

“Award” means any Option, Stock Appreciation Right or Restricted Stock granted
under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act or an “outside director” within the meaning of
Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $.01 par value, of the
Company.

 

“Company” means Parametric Technology Corporation, a Massachusetts corporation.

 

“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

10. Miscellaneous.

 

(a) No Right To Employment. No person shall have any claim or right to be
granted an Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless and only to the extent provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the



--------------------------------------------------------------------------------

authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Award hereunder shall confer upon any employee or
consultant of the Company or of any Affiliate any right with respect to the
continuance of his/her employment by or other service with the Company or any
such Affiliate nor shall they interfere with the rights of the Company (or
Affiliate) to terminate any employee at any time or otherwise change the terms
of employment, including, without limitation, the right to promote, demote or
otherwise re-assign any employee from one position to another within the Company
or any Affiliate.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued under the Plan until he
or she becomes the holder thereof. A Participant to whom Common Stock is awarded
shall be considered the holder of the Stock at the time of the Award except as
otherwise provided in the applicable Award.

 

(c) Effective Date. The Plan shall be effective on the date it is approved by
the stockholders.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable to comply with any tax or regulatory
requirement.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.

 

As amended through July 29, 2004



--------------------------------------------------------------------------------

FORMS OF APPROVED AWARD CERTIFICATES



--------------------------------------------------------------------------------

FORM OF INCENTIVE STOCK OPTION CERTIFICATE

 

No.                

                       Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Incentive Stock Option Certificate

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below an option to purchase shares of Common
Stock, $0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) exercisable on the terms and
conditions set forth below and those attached hereto and in the Plan:

 

Name of Optionholder:

   _______________________________

Address:

   _______________________________      _______________________________

Social Security No.

   _______________________________

Number of Shares:

   ________________

Option Price:

   ________________

Date of Grant:

   ________________

 

Exercisability Schedule: On or after

   , 20  , as to              shares,     

                                           on or after

   , 20  , as to              additional shares,     

                                           on or after

   , 20  , as to              additional shares, and     

                                           on or after

   , 20  , as to              additional shares.     

 

Expiration Date:   ________________

 

This Option is intended to be treated as an Incentive Stock Option under section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

OPTIONHOLDER   PARAMETRIC TECHNOLOGY CORPORATION By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Name:             Title:    



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Incentive Stock Option Terms And Conditions

 

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan. This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Legal Department of the Company.

 

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.

 

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares. This Option may not be exercised as to any shares after the
Expiration Date. This Option may be terminated by the Company before the
Expiration Date as permitted by the Plan.

 

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including, to the extent then permitted by the Committee, shares of Common Stock
of the Company valued at their Fair Market Value on the date of delivery or a
payment commitment of a financial or brokerage institution, as the Committee may
approve. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

 

5. No Right To Employment. No person shall have any claim or right to be granted
an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company (or Affiliate) to terminate any employee at any
time or otherwise change the terms of employment, including, without limitation,
the right to promote, demote or otherwise re-assign any employee from one
position to another within the Company or any Affiliate.

 

6. Effect of Grant. Optionholder shall not earn any Options granted hereunder
until such time as all the conditions set forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.

 

7. Change of Control. In order to preserve the Optionholder’s rights under the
Option in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.

 

8. Option Not Transferable. This Option is not transferable by the Optionholder
other than by will or the laws of descent and distribution, and is exercisable,
during the Optionholder’s lifetime, only by the Optionholder. The naming of a
Designated Beneficiary does not constitute a transfer.

 

9. Termination of Employment or Engagement. If the Optionholder’s status as an
employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary), (i) this
Option shall not thereafter become exercisable as to any additional shares and
(ii) if the period of exercisability for this Option following



--------------------------------------------------------------------------------

such termination has not been specified by the Board, the vested portion of this
Option shall remain exercisable (to the extent not previously exercised) for
ninety (90) calendar days after the day on which the Participant’s employment or
engagement is terminated, whereupon this Option shall terminate; except that -

 

(a) If the Participant is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
will be treated as continuing intact if the period of such leave does not exceed
ninety (90) days, or, if longer, so long as the Participant’s right to
reemployment or the survival of his or her service arrangement with the Company
is guaranteed either by statute or by contract; otherwise, the Participant’s
employment or engagement will be deemed to have terminated on the 91st day of
such leave.

 

(b) If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.

 

(c) If the Participant’s employment or engagement is terminated by reason of his
or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

 

(d) If the Participant’s employment or engagement is terminated by reason of his
or her becoming permanently and totally disabled, each Option then held by the
Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.

 

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

 

12. Notice of Sale of Shares Required. The Optionholder agrees to notify the
Company in writing within 30 days of the disposition of any shares purchased
upon exercise of this Option if such disposition occurs within two years of the
date of the grant of this Option or within one year after such purchase.

 

Adopted: February 10, 2000



--------------------------------------------------------------------------------

FORM OF NONSTATUTORY STOCK OPTION CERTIFICATE

 

No.                

                       Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Nonstatutory Stock Option Certificate

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below an option to purchase shares of Common
Stock, $0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) exercisable on the terms and
conditions set forth below and those attached hereto and in the Plan:

 

Name of Optionholder:

   _______________________________

Address:

   _______________________________      _______________________________

Social Security No.

   _______________________________

Number of Shares:

   ________________

Option Price:

   ________________

Date of Grant:

   ________________

 

Exercisability Schedule:      On or after

   , 20  , as to              shares,     

                                                 on or after

   , 20  , as to              additional shares,     

                                                 on or after

   , 20  , as to              additional shares, and     

                                                 on or after

   , 20  , as to              additional shares.     

 

Expiration Date:   ________________

 

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

OPTIONHOLDER

  PARAMETRIC TECHNOLOGY CORPORATION

By:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Name:             Title:    



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Nonstatutory Stock Option Terms And Conditions

 

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan. This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Legal Department of the Company.

 

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.

 

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares. This Option may not be exercised as to any shares after the
Expiration Date. This Option may be terminated by the Company before the
Expiration Date as permitted by the Plan.

 

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including, to the extent then permitted by the Committee, shares of Common Stock
of the Company valued at their Fair Market Value on the date of delivery or a
payment commitment of a financial or brokerage institution, as the Committee may
approve. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

 

5. No Right To Employment. No person shall have any claim or right to be granted
an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company (or Affiliate) to terminate any employee at any
time or otherwise change the terms of employment, including, without limitation,
the right to promote, demote or otherwise re-assign any employee from one
position to another within the Company or any Affiliate.

 

6. Effect of Grant. Optionholder shall not earn any Options granted hereunder
until such time as all the conditions set forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.

 

7. Change of Control. In order to preserve the Optionholder’s rights under the
Option in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.

 

8. Option Not Transferable. This Option is not transferable by the Optionholder
other than by will or the laws of descent and distribution, and is exercisable,
during the Optionholder’s lifetime, only by the Optionholder. The naming of a
Designated Beneficiary does not constitute a transfer.

 

9. Termination of Employment or Engagement. If the Optionholder’s status as an
employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary), (i) this
Option



--------------------------------------------------------------------------------

shall not thereafter become exercisable as to any additional shares and (ii) if
the period of exercisability for this Option following such termination has not
been specified by the Board, the vested portion of this Option shall remain
exercisable (to the extent not previously exercised) for ninety (90) calendar
days after the day on which the Participant’s employment or engagement is
terminated, whereupon this Option shall terminate; except that

 

(a) If the Participant is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
will be treated as continuing intact if the period of such leave does not exceed
ninety (90) days, or, if longer, so long as the Participant’s right to
reemployment or the survival of his or her service arrangement with the Company
is guaranteed either by statute or by contract; otherwise, the Participant’s
employment or engagement will be deemed to have terminated on the 91st day of
such leave.

 

(b) If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.

 

(c) If the Participant’s employment or engagement is terminated by reason of his
or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

 

(d) If the Participant’s employment or engagement is terminated by reason of his
or her becoming permanently and totally disabled, each Option then held by the
Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.

 

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

 

Adopted: February 10, 2000



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK AGREEMENT

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

Restricted Stock Agreement

 

     

Grantee:                                         
                                        
                                                                 Date:
                        

 

Number of Shares of Restricted Stock:                                         
                                        
                                                 

 

Vesting Criteria: As to      % of such shares on [insert relevant milestone,
e.g., date, performance goal, etc.],

 

as to          % on                     , 20  ,

as to          % on                     , 20  , and

as to          % on                     , 20  .

 

AGREEMENT dated as of the date set forth above between Parametric Technology
Corporation, a Massachusetts corporation (the “Company”), and the undersigned
(the “Grantee”), pursuant to the Company’s 2000 Equity Incentive Plan (the
“Plan”), receipt of a copy of which is hereby acknowledged by the Grantee.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan.

 

WHEREAS the Grantee is an employee or consultant of the Company or one of its
Affiliates, and the Company desires to reward such individual for his or her
services rendered to the Company or such Affiliate by affording him or her the
opportunity to acquire, or increase, his or her stock ownership in the Company.

 

NOW, THEREFORE, in consideration of the premises the parties hereto mutually
covenant and agree as follows:

 

  1. Grant of Restricted Stock. Pursuant to the Plan and subject to the
restrictions and the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference, and in this Agreement, the
Company grants to the Grantee and the Grantee accepts the number of shares of
Common Stock, $0.01 par value, of the Company set forth above (the “Restricted
Stock”). The term “Restricted Stock” shall include any additional shares of
stock of the Company issued on account of the foregoing shares by reason of
stock dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like).

 

  2. Restrictions on Stock.

 

  (a) Until the termination of restrictions as provided in Section 3 hereof, the
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered except as provided in this Agreement.

 

  (b) No rights or interests of the Grantee under this Agreement or under the
Plan may be assigned, encumbered or transferred except by will or the laws of
descent and distribution.

 

  (c) If the Grantee ceases to be an employee of the Company or an Affiliate for
any reason, including disability, death and retirement, all shares of Restricted
Stock that remain subject to the restrictions imposed under this Section 2
shall, except as otherwise provided in Section 3 hereof, upon such termination
of employment be forfeited and returned to the Company unless the Board or the
Committee in its discretion shall otherwise determine. Notwithstanding the
foregoing, if the Grantee is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
(or its Affiliate) will be treated as continuing intact if the period of such
leave does not exceed ninety (90) days, or, if longer, so long as the Grantee’s
right to reemployment or the survival of his or her service arrangement with the
Company (or its Affiliate) is guaranteed either by statute or by contract;
otherwise, the Grantee’s employment or engagement will be deemed to have
terminated on the 91st day of such leave.



--------------------------------------------------------------------------------

  3. Termination of Restrictions. The shares of Restricted Stock shall be
divided into the number of separate parts set forth above under “Vesting
Criteria,” and the restrictions set forth in Section 2 hereof shall terminate in
accordance with such Vesting Criteria (with any fractional share resulting being
added to the next part), so that the restrictions on all such shares shall have
terminated when all Vesting Criteria have been met, if at all. The achievement
of any of the Vesting Criteria (other than the passage of time) shall be
determined by the Committee in its sole discretion.

 

  4. Rights as Stockholder. Except for the restrictions and other limitations
and conditions provided in this Agreement, the Grantee as owner of the
Restricted Stock shall have all the rights of a stockholder, including but not
limited to the right to receive all dividends paid on such Restricted Stock and
the right to vote such Restricted Stock.

 

  5. Stock Certificates. Each certificate issued for shares of Restricted Stock
shall be registered in the name of the Grantee and deposited by the Grantee,
together with a stock power endorsed in blank, with the Company and shall bear
the following (or a similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Plan and an Agreement between the registered owner
and Parametric Technology Corporation. A copy of such Plan and Agreement will be
furnished to the holder of this certificate upon written request and without
charge.”

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of Common Stock deposited with it pursuant to this
Section 5 as to which the restrictions have been terminated.

 

  6. Tax Withholding. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Restricted Stock no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the Restricted Stock
may be paid in whole or in part in shares of Common Stock valued at their Fair
Market Value on the date of delivery.

 

  7. Securities and Other Laws. It shall be a condition to the Grantee’s right
to receive the shares of Restricted Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Restricted Stock shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended (the “Act”), with respect to the shares shall
be in effect, or (ii) in the opinion of counsel for the Company, the proposed
issuance and delivery of the shares to the Grantee shall be exempt from
registration under the Act and the Grantee shall have made such undertakings and
agreements with the Company as the Company may reasonably require, and (c) that
such other steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to the issue of such shares by the Company shall
have been taken by the Company or the Grantee, or both. The certificates
representing the shares of Restricted Stock may contain such legends as counsel
for the Company shall consider necessary to comply with any applicable law.

 

  8. Adjustment in Provisions. In the event that there are any changes in the
outstanding Common Stock of the Company by reason of stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other such
transaction affecting the Company’s Common Stock, the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Committee, if necessary, to reflect
equitably such change or changes.

 

  9. Change in Control. In order to preserve Grantee’s rights under this
Agreement in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the termination of restrictions set forth in Section 2 hereof, (ii)
provide for payment to Grantee of cash or other property with a Fair Market
Value equal to the amount that would have been received upon the termination of
restrictions set forth in Section 2 hereof had such restrictions terminated upon
the change in control, provided such amount would not otherwise have been
received by Grantee because of the restrictions set



--------------------------------------------------------------------------------

forth in Section 2, (iii) adjust the terms of this Agreement in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Agreement to be assumed, or new rights substituted therefor, by another entity,
or (v) make such other provision as the Committee may consider equitable to
Grantee and in the best interests of the Company.

 

  10. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations and rulings promulgated thereunder, he or she will provide a copy
thereof to the Company within thirty days of the filing of such election with
the Internal Revenue Service.

 

  11. Amendments. The Committee may amend, modify or terminate this Agreement,
including substituting therefor another Award of the same or a different type,
provided that Grantee’s consent to such action shall be required, unless the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect Grantee.

 

  12. Employment. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Grantee or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor this Agreement shall confer upon the Grantee any right with respect
to the continuance of his/her employment by the Company or any such Affiliate
nor shall they interfere with the right of the Company (or Affiliate) to
terminate Grantee at any time or otherwise change the terms of employment,
including, without limitation, the right to promote, demote or otherwise
re-assign Grantee from one position to another within the Company or any
Affiliate, as freeley as if this Agreement had not been entered into.

 

  13. Decisions by Committee. Any dispute or disagreement that shall arise
under, or as a result of, or pursuant to this Agreement shall be resolved by the
Committee in its absolute and sole discretion, and any such resolution or any
other determination by the Committee under, or pursuant to, this Agreement and
any interpretation by the Committee of the terms of this Agreement or the Plan
shall be final, binding, and conclusive on all persons affected thereby.

 

  14. Notices. Any notice that either party hereto shall be required or
permitted to give to the other shall be in writing and may be delivered
personally, by facsimile or by mail, postage prepaid, addressed as follows: to
the Company at 128 Technology Drive, Waltham, Massachusetts 02453: Attention
Chief Financial Officer (copy to General Counsel, Legal Department), or at such
other address as the Company by notice to the Grantee may designate in writing
from time to time, and to the Grantee at his or her address as shown below or at
such other address as the Grantee, by notice to the Corporate Counsel of the
Company, may designate in writing from time to time.

 

  15. Copies of the Plan. Copies of the Plan may be obtained by Grantee upon
written request without charge from the Corporate Counsel of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

 

PARAMETRIC TECHNOLOGY CORPORATION By  

 

--------------------------------------------------------------------------------

Name:     Title:     GRANTEE Name:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FORM OF STOCK APPRECIATION RIGHT CERTIFICATE

 

No.                                        Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Stock Appreciation Right Certificate

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below a stock appreciation right (“SAR”) under
and subject to the Company’s 2000 Equity Incentive Plan (the “Plan”) on the
following terms and conditions set forth below and those attached hereto and in
the Plan:

 

Name of Grantee:

   _______________________________

Address:

   _______________________________      _______________________________

Social Security No.

   _______________________________

Number of Shares:

   _______________________________

Date of Grant:

   _______________________________

Exercise Price:

   _______________________________

 

Vesting Schedule:

  Upon [insert milestone, e.g., date, performance goal, etc.]   , as to
        %,     upon   , as to         %,     upon   , as to         %, and    
upon   , as to         %.

 

Expiration Date:   _______________________________

 

By acceptance of this SAR, the Grantee agrees to the terms and conditions set
forth above and those attached hereto and in the Plan.

 

GRANTEE    PARAMETRIC TECHNOLOGY CORPORATION By:  

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

         Name:              Title:    



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Stock Appreciation Right Terms And Conditions

 

1. Plan Incorporated by Reference. The SAR is granted pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

 

2. Exercisability Schedule. This SAR may be exercised at any time and from time
to time with respect to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate. This SAR may
not be exercised as to any shares after the Expiration Date.

 

3. Method of Exercise. The Grantee may exercise this SAR by delivering written
notice of exercise to the Company specifying the number of shares with respect
to which the SAR is being exercised. Promptly following such notice, the Company
will pay to the Grantee an amount which is equal to the excess of the Fair
Market Value of a share of Common Stock on the date of exercise over the
Exercise Price. Such amount may be paid to the Grantee in cash, Common Stock or
other securities of the Company, Awards or other property, at the election of
the Company.

 

4. No Right To Employment. No person shall have any claim or right to be granted
an SAR. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Grantee or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any SAR hereunder shall confer upon any employee of the Company or
of any Affiliate any right with respect to the continuance of his/her employment
by the Company or any such Affiliate nor shall they interfere with the right of
the Company (or Affiliate) to terminate any employee at any time or otherwise
change the terms of employment, including, without limitation, the right to
promote, demote or otherwise re-assign any employee from one position to another
within the Company or any Affiliate.

 

5. Effect of Grant. Participant shall not have the right to exercise this SAR
with respect to any shares of Common Stock until such time as all the conditions
set forth herein and in the Plan which are required to be met in order to
exercise the SAR have been fully satisfied.

 

6. Change of Control. In order to preserve the Grantee’s rights under this SAR
in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the SAR, (ii) provide for payment to the Grantee of
cash or other property with a Fair Market Value equal to the amount that would
have been received upon the exercise or payment of the SAR had the SAR been
exercised or paid upon the change in control, (iii) adjust the terms of the SAR
in a manner determined by the Committee to reflect the change in control, (iv)
cause the SAR to be assumed, or new rights substituted therefor, by another
entity, or (v) make such other provision as the Committee may consider equitable
to Grantee and in the best interests of the Company.

 

7. SAR Not Transferable. This SAR is not transferable by the Grantee otherwise
than by will or the laws of descent and distribution, and is exercisable, during
the Grantee’s lifetime, only by the Grantee. The naming of a Designated
Beneficiary does not constitute a transfer.

 

8. Termination of Employment or Engagement. If the Grantee’s status as an
employee or consultant of the Company or an Affiliate is terminated for any
reason (voluntary or involuntary), (i) this SAR shall not thereafter become
exercisable as to any additional shares and (ii) if the period of exercisability
for this SAR following such termination has not been specified by the Board, the
vested portion of this SAR shall remain exercisable (to the extent not
previously exercised) for ninety (90) calendar days after the day on which the
Participant’s employment or engagement is terminated, whereupon this SAR shall
terminate; except that -

 

(a) If the Grantee is on military, sick leave or other leave of absence approved
by the Company, his or her employment or engagement with the Company will be
treated as continuing intact if the period of such leave does not exceed ninety



--------------------------------------------------------------------------------

(90) days, or, if longer, so long as the Grantee’s right to reemployment or the
survival of his or her service arrangement with the Company is guaranteed either
by statute or by contract; otherwise, the Grantee’s employment or engagement
will be deemed to have terminated on the 91st day of such leave.

 

(b) If the Grantee’s employment is terminated by reason of his or her retirement
from the Company at normal retirement age, each SAR then held by the Grantee, to
the extent exercisable at retirement, may be exercised by the Grantee at any
time within three (3) months after such retirement unless terminated earlier by
its terms.

 

(c) If the Grantee’s employment or engagement is terminated by reason of his or
her death, each SAR then held by the Grantee, to the extent exercisable at the
date of death, may be exercised at any time within one year after that date
(unless terminated earlier by its terms) by the person(s) to whom the Grantee’s
stock rights hereunder pass by will or by the applicable laws of descent and
distribution.

 

(d) If the Grantee’s employment or engagement is terminated by reason of his or
her becoming permanently and totally disabled, each SAR then held by the
Grantee, to the extent exercisable upon the occurrence of permanent and total
disability, may be exercised by the Grantee at any time within one (1) year
after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.

 

9. Compliance with Securities Laws. It shall be a condition to the Grantee’s
right to exercise this SAR that the Company may, in its discretion, require that
such steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to such exercise shall have been taken by the
Company or the Grantee, or both. The certificates representing any shares
issuable upon exercise of this SAR may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

10. Payment of Taxes. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the exercise of this SAR no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the exercise of the
SAR may be paid in whole or in part in shares of Common Stock valued at their
Fair Market Value on the date of retention.

 

Adopted: February 10, 2000



--------------------------------------------------------------------------------

FORM OF NONSTATUTORY STOCK OPTION CERTIFICATE

 

No.                                             Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Nonstatutory Stock Option Certificate

Director Grant

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below an option to purchase shares of Common
Stock, $0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) exercisable on the terms and
conditions set forth below and those attached hereto and in the Plan:

 

Name of Optionholder:

   _______________________________

Address:

   _______________________________      _______________________________

Social Security No.

   _______________________________

Number of Shares:

   _____________________

Option Price:

   _____________________

Date of Grant:

   _____________________

 

Exercisability Schedule: After

          , 20 , as to          shares,

after  

          , 20 , as to          additional shares,

after  

          , 20 , as to          additional shares, and

after  

          , 20 , as to          additional shares.

 

Expiration Date:   _____________________

 

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

   

OPTIONHOLDER

 

PARAMETRIC TECHNOLOGY CORPORATION

    By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

            Name:                 Title:    

 



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Nonstatutory Stock Option Terms and Conditions

 

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan. This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Legal Department of the Company.

 

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.

 

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares. This Option may not be exercised as to any shares after the
Expiration Date. This Option may be terminated by the Company before the
Expiration Date as permitted by the Plan.

 

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including, to the extent then permitted by the Committee, shares of Common Stock
of the Company valued at their Fair Market Value on the date of delivery or a
payment commitment of a financial or brokerage institution, as the Committee may
approve. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

 

5. Directorship. The Grantee shall not be deemed to have any rights to continued
service as a director of the Company by virtue of the grant of Restricted Stock.
Neither the adoption, maintenance, nor operation of the Plan nor this Agreement
shall confer upon the Grantee any right with respect to the continuance of
his/her directorship of the Company or of any Affiliate.

 

6. Effect of Grant. Optionholder shall not earn any Options granted hereunder
until such time as all the conditions set forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.

 

7. Change of Control. In order to preserve the Optionholder’s rights under the
Option in the event of a change in control of the Company (as defined by the
Committee), In the event of a change in control, the Options granted hereunder
shall become exercisable in full without regard to any installment restrictions
on exercise imposed pursuant to the Plan or this option certificate; provided
that, in the event the Change in Control involves a merger or consolidation of
the Company with another corporation, the Board of Directors may in its
discretion either (a) arrange to have the resulting or surviving corporation
assume such outstanding options or issue substitute options therefor or (b)
provide that each such outstanding option shall terminate upon the effectiveness
of such merger or consolidation. The Committee in its discretion may at any time
take one or more of the following actions: (i) provide for the acceleration of
any time period relating to the exercise of the Option, (ii) provide for payment
to the Optionholder of cash or other property with a Fair Market Value equal to
the amount that would have been received upon the exercise or payment of the
Option had the Option been exercised or paid upon the change in control, (iii)
adjust the terms of the Option in a manner determined by the Committee to
reflect the change in control, (iv) cause the Option to be assumed, or new
rights substituted therefor, by another entity, or (v) make such other provision
as the Committee may consider equitable to Optionholder and in the best
interests of the Company.

 

8. Transferability. This Option may not be transferred by the Optionholder other
than (i) to the extent permitted and in accordance with such procedures adopted
by the Committee from time to time and (ii) by will or the laws of descent and
distribution. The naming of a Designated Beneficiary does not constitute a
transfer.

 

9. Termination of Directorship. If the Optionholder ceases to serve as a
director of the Company for any reason (voluntary or involuntary), in the
absence of any other provisions prescribed in the vote granting any option under
the Plan or thereafter, such option, shall (i) not thereafter vest or become
exercisable as to any additional shares and (ii) the vested portion thereof
shall remain exercisable (to the extent not previously exercised) for seven (7)
months after the day on which the directorship is terminated, whereupon such
option, shall terminate; except that if the Optionholder ceases to serve as a
director of the Company



--------------------------------------------------------------------------------

by reason of his or her death, each option then held by the Optionholder, to the
extent vested at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Optionholder’s rights pass by will or by the applicable laws of descent
and distribution.

 

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

 

Adopted: February 10, 2000



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK AGREEMENT

PARAMETRIC TECHNOLOGY CORPORATION

 

2000 Equity Incentive Plan

 

Restricted Stock Agreement

Director Grant

 

Grantee:                                     
                                        
                                        
             Date:                                  

 

Number of Shares of Restricted Stock:                                        
                                        
                                         

 

Vesting Criteria: As to          % of such shares on [insert relevant milestone,
e.g., date, performance goal, etc.],

 

as to          % on                     , 20  ,

as to          % on                     , 20  , and

as to          % on                     , 20  .

 

AGREEMENT dated as of the date set forth above between Parametric Technology
Corporation, a Massachusetts corporation (the “Company”), and the undersigned
(the “Grantee”), pursuant to the Company’s 2000 Equity Incentive Plan (the
“Plan”), receipt of a copy of which is hereby acknowledged by the Grantee.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan.

 

WHEREAS the Grantee is a director of the Company and the Company desires to
reward such individual for his or her services rendered to the Company by
affording him or her the opportunity to acquire, or increase, his or her stock
ownership in the Company.

 

NOW, THEREFORE, in consideration of the premises the parties hereto mutually
covenant and agree as follows:

 

  1. Grant of Restricted Stock. Pursuant to the Plan and subject to the
restrictions and the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference, and in this Agreement, the
Company grants to the Grantee and the Grantee accepts the number of shares of
Common Stock, $0.01 par value, of the Company set forth above (the “Restricted
Stock”). The term “Restricted Stock” shall include any additional shares of
stock of the Company issued on account of the foregoing shares by reason of
stock dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like).

 

  2. Restrictions on Stock.

 

(a) Until the termination of restrictions as provided in Section 3 hereof, the
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered except as provided in this Agreement.

 

(b) No rights or interests of the Grantee under this Agreement or under the Plan
may be assigned, encumbered or transferred other than (i) to the extent
permitted and in accordance with such procedures adopted by the Committee from
time to time and (ii) by will or the laws of descent and distribution. The
naming of a Designated Beneficiary does not constitute a transfer.

 

(c) If the Grantee ceases to serve as a director of the Company for any reason
(voluntary or involuntary), in the absence of any other provisions prescribed in
the vote granting any restricted stock under the Plan or thereafter, such
restricted stock, to the extent remaining subject to restrictions, shall
immediately be forfeited to the Company subject to the Company reimbursing the
Consideration (if any) paid for the restricted shares to the Non-Employee
Director, or to such person(s) to whom the Non-Employee Director’s rights pass
by will or by the applicable laws of descent and distribution in the case the
Non-Employee Director ceases to serve as a director of the Company by reason of
his or her death.



--------------------------------------------------------------------------------

  3. Termination of Restrictions. The shares of Restricted Stock shall be
divided into the number of separate parts set forth above under “Vesting
Criteria,” and the restrictions set forth in Section 2 hereof shall terminate in
accordance with such Vesting Criteria (with any fractional share resulting being
added to the next part), so that the restrictions on all such shares shall have
terminated when all Vesting Criteria have been met, if at all. The achievement
of any of the Vesting Criteria (other than the passage of time) shall be
determined by the Committee in its sole discretion.

 

  4. Rights as Stockholder. Except for the restrictions and other limitations
and conditions provided in this Agreement, the Grantee as owner of the
Restricted Stock shall have all the rights of a stockholder, including but not
limited to the right to receive all dividends paid on such Restricted Stock and
the right to vote such Restricted Stock.

 

  5. Stock Certificates. Each certificate issued for shares of Restricted Stock
shall be registered in the name of the Grantee and deposited by the Grantee,
together with a stock power endorsed in blank, with the Company and shall bear
the following (or a similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Plan and an Agreement between the registered owner
and Parametric Technology Corporation. A copy of such Plan and Agreement will be
furnished to the holder of this certificate upon written request and without
charge.”

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of Common Stock deposited with it pursuant to this
Section 5 as to which the restrictions have been terminated.

 

  6. Tax Withholding. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Restricted Stock no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the Restricted Stock
may be paid in whole or in part in shares of Common Stock valued at their Fair
Market Value on the date of delivery.

 

  7. Securities and Other Laws. It shall be a condition to the Grantee’s right
to receive the shares of Restricted Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Restricted Stock shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended (the “Act”), with respect to the shares shall
be in effect, or (ii) in the opinion of counsel for the Company, the proposed
issuance and delivery of the shares to the Grantee shall be exempt from
registration under the Act and the Grantee shall have made such undertakings and
agreements with the Company as the Company may reasonably require, and (c) that
such other steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to the issue of such shares by the Company shall
have been taken by the Company or the Grantee, or both. The certificates
representing the shares of Restricted Stock may contain such legends as counsel
for the Company shall consider necessary to comply with any applicable law.

 

  8. Adjustment in Provisions. In the event that there are any changes in the
outstanding Common Stock of the Company by reason of stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other such
transaction affecting the Company’s Common Stock, the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Committee, if necessary, to reflect
equitably such change or changes.

 

  9. Change in Control. In order to preserve Grantee’s rights under this
Agreement in the event of a change in control of the Company (as defined by the
Committee), unless otherwise provided for in the vote granting such restricted
stock, all restrictions remaining on any restricted stock (other than any
restrictions the lapse of which is based on factors other than continued
service) granted to Non-Employee Directors under the Plan shall lapse without
regard to any vesting criteria imposed pursuant to the Plan or any restricted
stock agreement. The Committee in its discretion may at any time take one or
more of the following actions: (i) provide for the acceleration of any time
period relating to the termination of restrictions set



--------------------------------------------------------------------------------

forth in Section 2 hereof, (ii) provide for payment to Grantee of cash or other
property with a Fair Market Value equal to the amount that would have been
received upon the termination of restrictions set forth in Section 2 hereof had
such restrictions terminated upon the change in control, provided such amount
would not otherwise have been received by Grantee because of the restrictions
set forth in Section 2, (iii) adjust the terms of this Agreement in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Agreement to be assumed, or new rights substituted therefor, by another entity,
or (v) make such other provision as the Committee may consider equitable to
Grantee and in the best interests of the Company.

 

  10. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations and rulings promulgated thereunder, he or she will provide a copy
thereof to the Company within thirty days of the filing of such election with
the Internal Revenue Service.

 

  11. Amendments. The Committee may amend, modify or terminate this Agreement,
including substituting therefor another Award of the same or a different type,
provided that Grantee’s consent to such action shall be required, unless the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect Grantee.

 

  12. Directorship. The Grantee shall not be deemed to have any rights to
continued service as a director of the Company by virtue of the grant of
Restricted Stock. Neither the adoption, maintenance, nor operation of the Plan
nor this Agreement shall confer upon the Grantee any right with respect to the
continuance of his/her directorship of the Company or of any Affiliate.

 

  13. Decisions by Committee. Any dispute or disagreement that shall arise
under, or as a result of, or pursuant to this Agreement shall be resolved by the
Committee in its absolute and sole discretion, and any such resolution or any
other determination by the Committee under, or pursuant to, this Agreement and
any interpretation by the Committee of the terms of this Agreement or the Plan
shall be final, binding, and conclusive on all persons affected thereby.

 

  14. Notices. Any notice that either party hereto shall be required or
permitted to give to the other shall be in writing and may be delivered
personally, by facsimile or by mail, postage prepaid, addressed as follows: to
the Company at 128 Technology Drive, Waltham, Massachusetts 02453: Attention
Chief Financial Officer (copy to General Counsel, Legal Department), or at such
other address as the Company by notice to the Grantee may designate in writing
from time to time, and to the Grantee at his or her address as shown below or at
such other address as the Grantee, by notice to the Corporate Counsel of the
Company, may designate in writing from time to time.

 

  15. Copies of the Plan. Copies of the Plan may be obtained by Grantee upon
written request without charge from the Corporate Counsel of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

 

PARAMETRIC TECHNOLOGY CORPORATION By  

 

--------------------------------------------------------------------------------

Name:     Title:     GRANTEE

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FORM OF STOCK APPRECIATION RIGHT CERTIFICATE

 

No.                                            Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Stock Appreciation Right Certificate

Director Grant

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below a stock appreciation right (“SAR”) under
and subject to the Company’s 2000 Equity Incentive Plan (the “Plan”) on the
following terms and conditions set forth below and those attached hereto and in
the Plan:

 

Name of Grantee:

   _______________________________

Address:

   _______________________________      _______________________________

Social Security No.

   _______________________________

Number of Shares:

   _______________________________

Date of Grant:

   _______________________________

Exercise Price:

   _______________________________

 

Vesting Schedule:   Upon [insert milestone, e.g., date, performance goal, etc.]
  , as to         %,     upon   , as to          %,     upon   , as to     
    %, and     upon   , as to          %.

 

Expiration Date:   _______________________________

 

By acceptance of this SAR, the Grantee agrees to the terms and conditions set
forth above and those attached hereto and in the Plan.

 

GRANTEE    PARAMETRIC TECHNOLOGY CORPORATION By:  

 

--------------------------------------------------------------------------------

   By:   

 

--------------------------------------------------------------------------------

         Name:               Title:     



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Stock Appreciation Right Terms And Conditions

 

  1. Plan Incorporated by Reference. The SAR is granted pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

 

  2. Exercisability Schedule. This SAR may be exercised at any time and from
time to time with respect to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate. This SAR may
not be exercised as to any shares after the Expiration Date.

 

  3. Method of Exercise. The Grantee may exercise this SAR by delivering written
notice of exercise to the Company specifying the number of shares with respect
to which the SAR is being exercised. Promptly following such notice, the Company
will pay to the Grantee an amount which is equal to the excess of the Fair
Market Value of a share of Common Stock on the date of exercise over the
Exercise Price. Such amount may be paid to the Grantee in cash, Common Stock or
other securities of the Company, Awards or other property, at the election of
the Company.

 

  4. Directorship. The Grantee shall not be deemed to have any rights to
continued service as a director of the Company by virtue of the grant of
Restricted Stock. Neither the adoption, maintenance, nor operation of the Plan
nor this Agreement shall confer upon the Grantee any right with respect to the
continuance of his/her directorship of the Company or of any Affiliate.

 

  5. Effect of Grant. Grantee shall not have the right to exercise this SAR with
respect to any shares of Common Stock until such time as all the conditions set
forth herein and in the Plan which are required to be met in order to exercise
the SAR have been fully satisfied.

 

  6. Change of Control. In order to preserve the Grantee’s rights under this SAR
in the event of a change in control of the Company (as defined by the
Committee), all outstanding stock appreciation rights granted hreeunder shall
become exercisable in full without regard to any installment restrictions on
exercise imposed pursuant to the Plan, any stock appreciation right certificate
or the foregoing resolutions; provided that, in the event the Change in Control
involves a merger or consolidation of the Company with another corporation, the
Board of Directors may in its discretion either (a) arrange to have the
resulting or surviving corporation assume such outstanding stock appreciation
rights or issue substitute rights therefor or (b) provide that each such
outstanding stock appreciation right shall terminate upon the effectiveness of
such merger or consolidation. The Committee in its discretion may at any time
take one or more of the following actions: (i) provide for the acceleration of
any time period relating to the exercise of the SAR, (ii) provide for payment to
the Grantee of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the SAR had
the SAR been exercised or paid upon the change in control, (iii) adjust the
terms of the SAR in a manner determined by the Committee to reflect the change
in control, (iv) cause the SAR to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to Grantee and in the best interests of the Company.

 

  7. Transferability. This SAR may not be transferred by the Grantee other than
(i) to the extent permitted and in accordance with such procedures adopted by
the Committee from time to time and (ii) by will or the laws of descent and
distribution. The naming of a Designated Beneficiary does not constitute a
transfer.

 

  8. Termination of Directorship. That, if a Non-Employee Director of the
Company ceases to serve as a director of the Company for any reason (voluntary
or involuntary), in the absence of any other provisions prescribed in the vote
granting any stock appreciation right under the Plan or thereafter, such right,
shall (i) not thereafter vest or become exercisable as to any additional shares
and (ii) the vested portion thereof shall remain exercisable (to the extent not
previously exercised) for seven (7) months after the day on which the
directorship is terminated, whereupon such right shall terminate; except that if
a Non-Employee Director ceases to serve as a director of the Company by reason
of his or her death, each such right then held by the Non-Employee Director, to
the extent vested at the date of death, may be exercised at any time within one
year after that date (unless terminated earlier by its terms) by the person(s)
to whom the Non-Employee Director’s rights pass by will or by the applicable
laws of descent and distribution.



--------------------------------------------------------------------------------

  9. Compliance with Securities Laws. It shall be a condition to the Grantee’s
right to exercise this SAR that the Company may, in its discretion, require that
such steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to such exercise shall have been taken by the
Company or the Grantee, or both. The certificates representing any shares
issuable upon exercise of this SAR may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

  10. Payment of Taxes. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the exercise of this SAR no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the exercise of the
SAR may be paid in whole or in part in shares of Common Stock valued at their
Fair Market Value on the date of retention.

 

Adopted: February 10, 2000